Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 1 of 12                              PageID #: 7



                                                         'r1,å$ù:rurlijqj!i{f l}lif   '
    Of Cffiñsél:
    Law Office of Roman F. Amaguin
                                                         $1$ tEB
                                                                     -6 Nt t0: 59
    Attorney At Law

    ROMAN F. AMAGUIN                6610                       .f.'ntttr9--.--
    345 Queen Street                                       ,-111it(
    Suite 504
    Honolulu, Hawaii 96813
    Telephone: (808) 545-4151
    romarn@amaguin law. com

    Attorney for Plaintiff


                    IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                   STATE OF HAWAI'I

                                                                      )t9-1-0u09-0?                                      BIA
    CARMEN GOMES,                            )   CIVIL NO.
                                             )   (Other Non Vehicle Tort)
                Plaintiff,                   l
                                             )   coMPLtuIYT; JURY DEIITAIID;
                                             )
                                                 SUMMONS
         vs.                                 )
                                             l
                                             )

                                             )
    C&S WHOLESALE GROCERS,                   )                                                                    '1,

                                             )
                Defendant.                   )                                             ,\t            J
                                                                                                 ^.1'.
                                                                                                    - -
                                             )                                        ^-

                                             )
                                                                                                          thl¡   iS a,     and
                                                                                 eogy                                    oflìce.


                                       coMFLAINT

          Plaintiff CARMEN GOMES (hereinafter "Plaintiff'|, by and through her

     attorney, complains against the above-named Defendant C&S \I¡HOLESALE

     GROCERS ("Defendant" or the uEmployer'), and alleges and avers as follows:

                                         PARTTES

           1.    During the relevar¡t time frame Plaintiff $'as a citizen of Honolulu,

                                           rflltnn'¡_'
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 2 of 12            PageID #: 8




    HawaiI.

          2.     Defendant is a company organized under the laws of the State of

    Hawai'i, with its principal place of business located in Honolulu, Harvai'i.

                                JURTSpICTIOTY Anlp VEIÍUE

          4.     The Court has jurisdiction over the matter pursuant to HRS        S   603-

    21.5{3} errd S 634-35.

          4.     R¡rsuant to HRS g 603-36(5) venue is proper in this circuit. The

    Defendant employer has operations and is based out of Honolulu, Hawaii. The

    acts about which Plaintiff complains, including but not limited to approval of

    decisions affecting her terms and conditions of emplo¡rment and termination

    occurred in the City and County of Honolulu.

          5.     The Court has jurisdiction over Defendants pursuant to HRS $

    634-35 as Defendant engaged in acts and made decisions in the City and

    County of Honolulu that resulted in damages and/or injury to Plaintiff.

          6.     All conditions prerequisite for the filing of a lawsuit alleging the

    claims for ¡'elief have been satisf'red.

                                               rACTS

          7.     Plaintiff is 73 years of age and of Filipino ancestry. Plaintiff has

    extensive experience in the food and grocery sales industry.

          8.     Plaintiff worked for the same company for 30 years. C&S

    Wholesale Grocers had purchased the Company from its former owner, Ha¡rsen

    Distribution, around March 2015. Hansgn Distribution had originally hired

                                                 2
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 3 of 12                PageID #: 9




    Plaintiff in 1987.

          9.       On or around February 23,2OL8, Plaintiffwas terminated by the

    new owner, Defendant C&S lilholesale Grocers, for an alleged violation of nrles,

    which Defenda¡rt alleged occurred over two yea¡s prior.

          10. At the time of her termination       Plaintiff had worked there for 30

    years and was a Customer Service Supervisor.

          1   1.   Prior to her termination on February 23, 2Ot8, Plaintiff neither had

    disciplínary nor perforrnance problems with the Company.

           L2.     Plaintiff had performed her job at a high level for 30 years.

           13.     On or around Febnrary 9, 2018, Plaintiff was asked to meet with

    Randall Mack (Manager Safety and Security| (Caucasian, younger in age),

    Tracey Deiner (HR Supervisor) and Catherine Conafray (Customer Sen¡ice

    Managerf   .


           14.     Mack became the Manager Safety and Security sometime after

    Defendant had purchased the Company from Hansen Distribution in 2015.

           15.     Upon meeting with Mack, Deiner, and Conafray, Mack asked

    Plaintiff why she had entered a¡r order on December 29,2016, which was to be

    invoiced to "Sierra Meatr'with special instructions to give "Annie Torda" one

    piece of the ribeye.

           16. Plaintiff recalled that she was instructed by her supervisor, Jodi
    Davidson Minamishin (Caucasian, younger in age), to process the invoice.



                                               3
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 4 of 12            PageID #: 10




              L7,    Plaintiff further recalled that on or around December 22,2Ot6,

     Jodi Minamishin had asked Plaintiff to charge "one piece of item 111043',

     ribeye, to "Sierra Meat & Seafood".

              18.    The individual from Sierra Meat & Seafood that made the request,

     "Jim," wa¡rted to order it as a gift to "Annie Torda." Annie was an accounts

     payable clerk for Hansen at that time and worked a lot with Sierra Meat &

     Seafood, avendor.

              f9.    When Plaintiff was instructed to perform the transaction, she was

     informed that Sierra Meat & Seafood said it would pay and it in fìact did pay for

     the meat, which totaled $32+.SS.

              20.    Once the order went through and processed in Kapolei where

     Plaintiff worked the meat was distributed at the Pearl City location at 'Will

     Call.'

              2L.    The invoice itself appears to have been signed for and picked up by

     "Annie Torda'' as intended by Sierra Meat & Seafood and Plaintiffs supervisor,

     Jodi Davidson Minamishin, the supenrisor that instructed Plaintiff to make the

     tra¡rsaction.

              22.    Plaintiff told Mack everything she knew about the tra¡rsaction

     during that Februaty 9,2018, inte¡view. Plaintiff wâ,s unaware that she did

     anything wrong or violated any policy in that she sirnply followed her

     supervisor's instructions. There was no monetar¡¡ loss to the Company,



                                                4
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 5 of 12            PageID #: 11




           23.   On Februaty 23,2018, Plaintiffwas told that her emplo¡'ment had

     been terminated. However, Plaintiff neither intended to violate or in fact

     violated any company policy. In addition, tJrert was no loss to the Company, in

     contrast to other incidents that occurred at the Company.

           24.   Similarly-situated employees outside of Plaintiffs protected

     classes, an older Filipino employee, with 30 years of incident-free service, \ttere

     not treated like she was. There are numerous examples of employees outside

     of Plaintiffs protected classes placing incorect orders of items, which have

     resulted in monetar¡r losses to the Company.

           25.   Ttrere arc also nurnerous exarnples of discontinued products being

     ordered by employees outside of Plaintiffs protected classes, which has

     resulted in monetary losses to the Company.

           26.   Ttrere âre numenous examples of ernployees outside of Plaintiffs

     protected classes transporting products to incorrect locations, both by plane

     and by truck, resulting in monetary losses to the Company.

           27.   There are numerous examples of accounting discrepancies

     performed by employees outside of Plaintiffs protected classes that have

     resulted in monetary losses to the Company and large amounts of inventory

     simply disappearing at a loss to the Company.

           28.   These transactions/incidents did not result in termination of the

     ernployees (who \pere outside Plaintifls protected classes-older,72 years of age,

     Filipino) that caused the transaction/ incident.

                                              5
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 6 of 12              PageID #: 12




           29.      Plaintiffs supposed violation" resulted in no monetary loss to the

     Company and occurred over one year and several mc¡nths before Plaintiff's

     termination.

           30.      Other employees outside of Plaintiffs protected classes were not

     treated in the same manner as Plaintiff.

                                            CLAIMS

       coulfT I - vroLATIoN oF        HRS CITAPTER 3?8 (AGÞ DISCRTMIITATIONI

           31.      For her Count I against Defendant, Plaintiff re-alleges and

     incorporates herein all of the foregoing paragraphs of this Complaint.

           32.      HRS S 378-2(a)(1)(A) provides in relevant part:

           It shall be an unlawful discriminatory practice:

           (1) Because of race, sex, sexual orientation, age, religion, color,
           ancestry, disability, marital status, or arrest and court record:

           (A) For any employer to refuse to hire or employ or to bar or
           discharge from emplo¡rment, or otherwise to discriminate against
           any individual in compensation or in the terms, conditions, or
           privileges of employment[.]

     HRS S 378-2(a)(1XA) (emphasis supplied).

           33.      Under the Hawaii Employment Practices Act, HRS Chapter 378,

     covered employers like Defendant are prohibited from discriminating in public

     and private employment on the basis of "age.n

           34.      Defenda¡rt discriminated against Plaintiff in violation of HRS

     Chapter 378 during her employment and when         it terminated her due to age.
           35.      Plaintiffwas aroundT2 years of age and worked for the Company

                                                6
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 7 of 12         PageID #: 13




     for 30 years when the new Manager of Safety and Security, Randall Mack,

     accused her without any fach¡al basis of violating company poliry.

           36.    Similarly-situated employees were not treated in the same manner

     as Plaintiff and Defendant's explanation for the termination decision was

     pretext for an illegal motive.

           37,    There are rrumerous examples of employees outside of Plaintiffs

     protected class, placing incorrect orders of items, which have resulted in

     monetar¡r losses to the Company.

           38.    There are also numerous examples of discontinued products being

     ordered by employees outside of Plaintiffs protected class, which has resulted

     in monetary losses to the Company.

           39.    There are numerous examples of employees outside of Plaintiffs

     protected class transporting products to incorrect locations, both by plane and

     by truck, resulting in monetar5r losses to the Cornpany

           40.    There are numerous sr<amples of accounting discrepancies

     performed by employees outside of Plaintiffs protected class that have resulted

     in monetar¡r losses to the Company and large amounts of inventory simply

     disappearing at a loss to the Company.

           4L. These transactions/incidents did not result in termination of the
     employees (who were outside Plaintiffs protected classes-older,72 years of age,

     Filipino) that caused the transaction/incident,



                                              7
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 8 of 12               PageID #: 14




            42.      Plaintiffs supposed uviolation" resulted in no monetary loss to the

     Company and occurred over one year and Several rnonths before PlaintiJPs

     terrnination.

            43.      As a direct and proximate result of said acts, Plaintiff suffered and

     continues to suffer loss of employment, loss of incorne, loss of other

     employment benefits, and suffered and continues to suffer physical and

     psychological pain and suffering, distress, humiliation, great expense,

     embarrassment, and damage to her reputation.

            44.      Defendant's acts and/or omissions were willful, wanton,

     outrageous and oppressive ancl $'ere done with callous indifference to Plaintiffs

     present and fuhrre ability to earn a living and therefore Plaintíff is also entitled

     to punitive and exemplary damages frorn Defendant in an amount to be proven

     at trial.

                 courÍî il - vlol,r\llBi_3å,1üif;låiiER t78 tA¡rcEsrRY

            45.      For her Count II against Defendant, Plaintiff re-alleges and

     incorporates lry herein all of the foregoing paragraphs of this Complaint.

             46.     HRS S 378-2(a)(1)(A) provides in relevant part:

            It shall   be an unlawful discriminatory practice:

            (1) Because of race, sex, sexual orientation, age, religion, color,
            aacestry, disability, marital stah:s, or arrest and court record[]:

            (A) For any employer to refuse to hire or employ or to bar or
            discharge from employment, or otherwise to discriminate against
            arry individual in compensation or in the terms, conditions, or
            privileges of employment[.1
                                                 I
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 9 of 12             PageID #: 15




     HRs $ 37S-2(a)(1)(A) (emphasis supplied).

            47.   Under the Hawaii Emptoyment Practrces Act, HRS Chapter 378,

     covered employers like Defenda¡rt a¡e prohibited from discriminating in public

     and private employment on the basis of nancestry,o

            48.   As set forth above, during the course of Plaintiffs emplo)tment with

     Defenda¡rt, Plaintiff was subjected to adverse action, ultimately the termination

     of her emplo¡rment, because of Plaintiffs a¡rcestry, Filipino. At the time of her

     terrnination Plaintiffwas also72 years of age. Such actions violated the law,

     HRS Chapter 378,

            49.   As set forth herein similarly-situated employees were not treated in

     the same manner as Plaintiff a¡¡d Defendant's explanation for the termination

     decision $ras pretext for an illegal motive.

            50.   As a proximate result of Defenda¡rt's conduct, Plaintiff has suffered

     and continues to suffer job insecuri$r, loss of earnings and, benefits,

     humiliation, emotional distress, and mental and physical anguish all to her

     damage.in an arnount to be proven at trial.

            51.   Defendant's acts and/or omissions \üere willful, wanton,

     outrageous and oppressive and \rrere done with callous indifference to Plaintiffs

     present and future ability to earn a living a¡rd therefore Plaintiff is also entitled

     to punitive and exemplary damages from Defendant in an amount to be proven

     at trial.

            Wherefore, Plaintiff prays this Court grant judgment in her favor over
                                               I
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 10 of 12          PageID #:
                                     16



    and against Defendant, and award damages to Plaintiff, including special

    damages, back pay and future loss of earnings, compensatory dama¡¡es,

    liquidated damages, attorneys' fees, prejudgment interest, and punitive

    damages in an amount deemed suflicient to punish Defendant for its actions;

    costs of this action; and such other and further relief as this Court may deem

    just and proper.

                DATED: Honolulu, Hawai'i, February 6, 2019.



                                                         ¡



                                         ROMAN F. AMAGUIN
                                         Attomey for Plaintiff




                                           10
Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 11 of 12               PageID #:
                                     17



                        IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                       STATE OF HAU/AI'[

                                                                    û9-1'-'ì¿09-     02
   CARMEN GOMES,                                 )   CIVIL NO.
                                                 )   (Oürer Non Vehicle Tort)
                    Plaintiff,                   I
                                                 )   .IURY DEMAITD
           vs                                    )

                                                 )

                                                 )
   C&S \VHOLESALE GROCERS,                       )
                                                 )

                                                 )
                    Defendant.                   )

                                                 )

                                                 l



                                   DEMAND FOR JURT       ÎnIAL
               Pursuant to Rule 38, Plaintiff demands a jury trial on all issues triable by

    a   jury

                            DATED: Honolulu, Hawaii, February      6,2019,
                                                               t



                                              Roman Amaguin
                                              Attorney for Plaintiff
      Case 1:19-cv-00129-ACK-KJM Document 1-2 Filed 03/13/19 Page 12 of 12                                                         PageID #:
                                           18


                                                                                                                  CASE NUMBER
           STATE OF HAWA¡'I
            CIRCUIT COURT
                                                                              SUMMONS
          OFTHE FIRST CIRCUIT
                                                                   TO ANSWER CIVIL COMPLAINT                            f,9-1'-n,eog- 0¿
   PLAINTIFF,                                                               vs            DEFENDANT.
   Carmen Gomes                                                                           C&S Wholesale Grocerc




   pLATNTtFF'S ADDBESS (NAME, ADDRESS, TEL. NO.)

   Roman Amaguin, Esq.
   345 Queen Street #504
   Honolulu. Hawali96813
   808 271 1088




                 ro      TlrE ABoVE.NAMED DEFENDANT(S)
                         You are hercby summoned and requircd to file with the court änd serve upolì
                  Roman Amaguin, Esq.

                 plaintiff 's ûttorney, whose uddre,ss is stated above, an ân.srver lo lhe colrplaint which is herewith
                 served upon you, wirhin 20 days nfter ssrvice ol'this sunrmons upon you, exclusive of the date of
                 service. If you fuil to do so, judgment by defirult will be tuken ugiún$t you for tlrc relief demanded
                 in ¡he complaint.

                            THIS SUMMONS SHALL NOT BE PERSONALLY DBLIVERED BETWEEN
                            t0:00 P.M. AND 6:00 A,M. ON PREMISES NOT OPEN TO THE GENERAL
                            PUBLTC, IJNLESS A.IUDGE OFTHE ABOVE-ENTITLED COURT PERMITS,
                            IN WRITING ON THIS SUMMONS, PERSONAL DELIVERy DURING
                            THOSE HOURS.

                            A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY
                            OF DEFAUIT AND DEFAUIjT JUDGMENT AGAINST THE DISOBEYTNG
                            PERSON OR PARTY.
    DATE I88UED                          CLERK


         þrs o 6 tole                                                            J. KUBO         SEAL


    I do h9rsby corüly thal thiË ls lull, lrua, and corrsol oopy     Clra¡il Coud Clelt
    ol lhe orlglnelon lih ln thiE oflhg




RopÎograÉúEs   (0zlll   Rsyrcoñm 508 C¡rüllod                                                                     suÀtMo¡¡s 10 AN!ì{!ER C|VIL COMPT¡ltfT tC.F78t
